Citation Nr: 1537978	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-01 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, to include hypothyroidism.

2.  Entitlement to service connection for a disorder characterized by nose, sinus, or nasal problems.

3.  Entitlement to service connection for a disorder characterized by imbalance and unsteadiness.

4.  Entitlement to service connection for a disorder characterized by blackouts and syncopal episodes.


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Fort Harrison, Montana Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed for the Veteran's claim for a thyroid disorder to include hypothyroidism.  

The Veteran has not been given a VA examination for his claimed hyperthyroidism disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the thyroid disorder, (1) a private examiner has diagnosed the Veteran with hypothyroidism in an October 2010 examination;  (2) while the Veteran's service treatment records were mostly destroyed as noted in a May 2011 Memo of Unavailability, the Defense Threat Reduction Agency noted that the Veteran participated in post-Operation Redwing activities and was exposed to radiation;  (3) a private examiner in October 2010 examination wrote that the Veteran's thyroid issues could be related to that radiation.  Thus, the Board finds that the Veteran should be afforded a VA examination to identify the Veteran's thyroid issues and determine whether any identified thyroid issue is related to his active service.

Regarding the Veteran's other claims for service connection, the Board notes that the Veteran was never issued a statement of the case (SOC) following his clarification of the appeal in a February 2013 correspondence to the Board.  The AOJ in a February 2015 deferred rating decision indicated that the correct procedure following this clarification would be to issue a separate Statement of the Case (SOC) on the issues of blackouts; nose, sinus, nasal; and dizziness, imbalance, and unsteadiness.  The AOJ however thought that issuing a SOC would be counterproductive.  This was an error.  Instead, 38 C.F.R. § 19.31 clearly reads that "[i]n no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case."

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development is accomplished, Schedule the Veteran for an appropriate VA examination with an appropriate VA examiner to identify any disorders of the thyroid, and their respective etiology. 

The examiner should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of these disabilities and any continuity of symptoms since that time.  

The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater), that any identified disorders of the thyroid were incurred, aggravated or otherwise etiologically related to his active duty.

In providing an opinion, the examiner is asked to comment on an October 2010 private consultation wherein J. P. M.D. comments, "that at age 20 during military testing, [the Veteran] had radiation exposure. I note no thyromegaly or nodularity. His thyroid issues could be related to that radiation exposure."

3.  Provide the Veteran a STATEMENT OF THE CASE on the issues (1) disorder characterized by a nose, sinus, or nasal problems; (2) disorder characterized by imbalance and unsteadiness, and (3) disorder characterized by blackouts and syncopal episodes. PLEASE NOTE THAT A Supplemental Statement of the Case (SSOC) will not satisfy this directive and the provisions of 38 C.F.R. § 19.31 "In no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case." The Veteran should be advised that he needs to submit a timely substantive appeal to perfect his appeal of these issues. These issues should only be returned to the Board if a timely substantive appeal is submitted by the Veteran.

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of disorder of the thyroid to include hypothyroidism.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).   





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




